DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claim Objections:  Claim objections are withdrawn in view of amendments to claims 2-4, and 6-13.

Rejection under 35 USC 101: Claim 15 has been amended and hence 35 USC 101 rejection of claim 15 has been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0061504 A1 by Krall et al (Krall) in view of  US 9870752 B2 by Plowman

Referring to the claim 1 Krall  (See Fig 3A-3D) teaches, An electronic device  for creating light effects related to content being displayed on a display to a user (See Fig 3A-D item 340 controller; the controller acts as an electronic bridge), the electronic device comprising at least one processor (item 340 paragraph [0066]) configured to: 

    PNG
    media_image1.png
    834
    745
    media_image1.png
    Greyscale


change a light state of at least one light source (See paragraph [0066] where Krall teaches controller 340 controls the the display 310 and illumination source 330);

See paragraph [0069] where Krall teaches that in some other embodiments users gaze detect and determine the gaze direction which is nothing attention shift of the user’s gaze); 

In another embodiment, Krall  teaches that “determine whether said attention shift coincides with said change of said light state (See paragraphs [0052] and [0057] where Krall teaches determining the gaze shift and seeing that shift results in illumination change of the multiple devices), 

But  Krall is do not explicitly teaches or silent on the limitation store a preference for said light state in dependence on said attention shift coinciding with said change of said light state.

However, Plowman teaches a display dimming (Fig 1 item 104) in response to user (item 102)  where the controller stores a preference for said light state In dependence on said attention shift coinciding with said change of said light state (see column 2, lines 7-28 where Plowman teaches the display controlled according to the gaze of the user and column 3 lines, 6 to 20 where teaches user preferences setting; lines 53 to 67 and column 4 lines 1-13 teaches storing and recording the user preferences). 

    PNG
    media_image2.png
    353
    498
    media_image2.png
    Greyscale


Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of instant application to combine the Plowman teachings of recording the preferences and creating user settings in the Krall’s controlling device 340 in order to manage the power usage of the display device or lighting device (Plowman column 2 lines 27 and 28).

Referring to the claim 2 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches that wherein said preference is a preference for a light state with a light effect which is less bright and/or less intense than said changed light state (See paragraph [0055] and [0056] where Krall teaches personalization of lighting levels). 

Referring to the claim 3 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches,  wherein said at least one processor (integrated in to controller 340) is configured to start controlling said at least one light source (item 330) based on said preference in response to determining that said attention shift coincides with said change of said light state (See Paragraph [0066] where Krall teaches a processor and paragraphs [0056] personalized preferences).

Referring to the claim 4 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches wherein said at least one processor is configured to: store said preference, and/or start controlling said at least one light source based on said preference, in response to determining that said attention shift has occurred a predetermined number of times coincident with a change of said light state. (See Fig 9 of Krall and paragraph of [0077]-[0079] teaches that storing a preferred setting using the 940 sensor data and controlling the light sources).

Referring to the claim 6 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches wherein said at least one processor is configured to detect the attention shift based on said user's attention shifting away from said display.(See paragraphs [0065],[0066]

Referring to the claim 7 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches wherein said at least one processor is configured detect said orientation of said user's head or said user's gaze moving in the (Fig 3A-D and 9 teaches that controller/processor control user eye gaze moving direction and paragraphs [0063] [0066]).

Referring to the claim 9  Krall reference as modified by Plowman teaches the   electronic device of in claim 1,  Krall further teaches wherein said at least one processor is configured to detect said user's attention shifting towards one or more of said at least one light source (Fig 3A-D and paragraph [0063]-[0069]).

Referring to the claim 10 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches wherein said at least one processor is configured to store said preference for said light state in dependence on said attention shift coinciding with said change of said light state only during a predetermined period (see  paragraphs [0056] and [0057]) 

 Referring to the claim 11 Krall reference as modified by Plowman teaches the electronic device of in claim 1, wherein said preference comprises a current preference value and said at least one processor is configured to determine a new preference value for said preference based on reducing or increasing said current preference value by a certain amount, wherein said certain amount is-predefined in said electronic device or is specified in a light script.   (See paragraph [0074] and Fig 7).

 Referring to the claim 12 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Plowman further teaches wherein said at least one processor is configured to store in history data whether said attention shift coincides with said change of said light stat (column 3 lines 53 to 65) , said history data further indicating how many previous attention shifts have coincided with previous light state changes said at least one light source, and store said preference and/or start controlling said at least one light source based on said preference in dependence on said history data (see Krall ‘s  [0056] and [0057]).  Hence, it is obvious to an ordinary skill in the art before the effective filing date of the invention to combine the teachings of recording and storing preferences as taught by Plow man.in to the Krall’s control as predetermined set points based on the data in order to manage the lighting illuminations for managing the energy.

 Referring to the claim 13 Krall reference as modified by Plowman teaches the electronic device of in claim 1, Krall further teaches wherein said preference comprises a preference for a maximum intensity and/or a maximum brightness of said light state. (see paragraphs [0056] and [0057])

 Referring to the claim 14 Krall reference as modified by Plowman teaches the A method  (See Krall abstract Fig 3A-3D) creating light effects related to content being displayed on a display to a (Fig 3 item 310 display) , comprising: 
See paragraph [0066] where Krall teaches controller 340 controls the the display 310 and illumination source 330);

detecting an attention shift based on a change in an orientation of the user's head and/or the user's gaze (See paragraph [0069] where Krall teaches that in some other embodiments users gaze detect and determine the gaze direction which is nothing attention shift of the user’s gaze); 

determining whether said attention shift coincides with said change of said light state(See paragraph [0069] where Krall teaches that in some other embodiments users gaze detect and determine the gaze direction which is nothing attention shift of the user’s gaze);  and 

But Krall is do not explicitly teaches the method step of storing a preference for said light state in dependence on said attention shift coinciding with said change of said light state.

However, Plowman teaches a display dimming (Fig 1 item 104) in response to user (item 102)  where the controller stores a preference for said light state In dependence on said attention shift coinciding with said change of said light state (see column 2, lines 7-28 where Plowman teaches the display controlled according to the gaze of the user and column 3 lines, 6 to 20 where teaches user preferences setting; lines 53 to 67 and column 4 lines 1-13 teaches storing and recording the user preferences). 

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of instant application to combine the Plowman teachings of recording the preferences and creating user settings in the Krall’s controlling method in order to manage the power usage of the display device or lighting device (Plowman column 2 lines 27 and 28).

Referring to the claim 15 Krall reference as modified by Plowman teaches the Plowman further teaches that non-transitory computer-readable storage medium comprising a code of instructions that cause at least one hardware processor to perform the method of claim 14 when the at least one hardware processor executes the code (See the Plowman  column 3 lines 53 to 59 and 66, 67 column 4 lines 1-13).

Referring to the claim 16 Krall reference as modified by Plowman teaches the electronic device of claim 1, Krall further teaches wherein the determination of whether said attention shift coincides with said change of said light state is a determination of whether said attention shift is responsive to said change of said light state (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]).

 Referring to the claim 17  Krall reference as modified by Plowman teaches the electronic device of claim 3,  Krall further teaches wherein the determining that said (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]).

 Referring to the claim 18  Krall reference as modified by Plowman teaches the method of claim 14, Krall further teaches wherein the determining whether said attention shift coincides with said change of said light state is a determination of whether said attention shift is responsive to said change of said light state (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]).

Referring to the claim 19 Krall reference as modified by Plowman teaches the method of claim 14, further comprising: Krall further teaches that controlling said at least one light source based on said preference in response to determining that said attention shift coincides with said change of said light state, (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]) wherein the determining that said attention shift coincides with said change of said light state is a determination that said attention shift is responsive to said change of said light state  (See Fig 8; paragraph [0073] and [0076]).


Referring to the claim 20 Krall reference as modified by Plowman the non-transitory computer-readable storage medium of claim 15, Krall further teaches, wherein the determining whether said attention shift coincides with said change of said light state (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]).

Referring to the claim 21  Krall reference as modified by Plowman teaches the non-transitory computer-readable storage medium of claim 15, Krall teaches wherein the method further comprises: controlling said at least one light source based on said preference in response to determining that said attention shift coincides with said change of said light state (See Fig 3A-3D, 6 and paragraphs [0063]-[0069]), wherein the determining that said attention shift coincides with said change of said light state is a determination that said attention shift is responsive to said change of said light state.  (See Fig 8; paragraph [0073] and [0076).

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over  Krall reference as modified by Plowman as applied to claim 1 above, and further in view of   US publication US2016/0026253Bradski et al (Bradski). 

Referring to the claim 8 Krall reference as modified by Plowman teaches the electronic device of in claim 6, but both silent on wherein the attention shift is based on said information is-received from augmented reality glasses.

Bradski teaches wherein the attention shift is based on said information is-received from augmented reality glasses (Fig 3 item 30 head mount device or glasses paragraphs [0194], [0195] and [0199]).
(See paragraph [0199]).  
	
Conclusion

 Claims 1-4, 6-21 are rejected.

Claim 5 cancelled by applicant.

 The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
 Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the examiner recorded prior art: US2016029566, US20160338166, and US20130278150.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/15/2021